Citation Nr: 0300157	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-04 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to the assignment of a higher disability 
evaluation for post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which established entitlement to 
service connection for PTSD as 30 percent disabling.

Although the claim of entitlement to service connection 
for PTSD was previously before the Board in November 1999, 
the subsequent establishment of service connection 
terminates that appeal, and the question of compensation 
level, which is currently before the Board, is an entirely 
separate matter.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely 
filed to initiate appellate review of the claim concerning 
the compensation level assigned for the disability); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  During the pertinent rating period, the veteran's PTSD 
was not productive of more than occupational or social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for post-traumatic stress disorder have not been 
met. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§  3.159, 4.1, 4.7, 4.132, 
Diagnostic Code 9411 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was enacted in 
November 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002) (VCAA).  This legislation provides among 
other things for notice and assistance to claimants under 
certain circumstances.  See also 38 C.F.R. § 3.159.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate 
his claim for the assignment of increased evaluation for 
PTSD in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims 
file; there are multiple VA examinations, treatment 
records (both VA and non-VA), and clinical medical records 
in the file.  In short, the Board concludes that the duty 
to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate 
his claim.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The issue on appeal pertains to an increased evaluation 
and, in that context, the duty to assist was not 
essentially changed by the VCAA's enactment and still 
falls squarely on VA, to include affording hearings; 
obtaining identified evidence, government records; 
affording examinations, where appropriate and etc. where 
such would be helpful, relevant and necessary for a full 
and fair adjudication of his claim.  Satisfactory efforts 
have been made in these regards, and the veteran has been 
offered an opportunity to submit additional evidence in 
support of the claim.  

The record does not suggest the existence of pertinent 
evidence that has not been obtained by the RO.  Under the 
circumstances of this case, where there has been 
substantial compliance with the VCAA, additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board concludes that given the completeness 
of the present record which shows substantial compliance 
with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran 
by proceeding with appellate review.  See Bernard. 

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims 
file, and there are multiple VA examinations and treatment 
records in the file.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty 
to notify the veteran of the evidence needed to 
substantiate his claim, and the Board will proceed with 
appellate disposition on the merits.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether 
(1) the weight of the evidence supports the claim, or (2) 
the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's claims.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  

The veteran's PTSD is evaluated pursuant to Diagnostic 
Code 9411.  The rating criteria provide that a 10 percent 
rating is assigned where there is occupational and social 
impairment due to mild and transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during significant stress or with 
symptoms controlled by continuous medication.  They also 
provide that a 30 percent rating will be assigned where 
there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment and mild memory loss (such as 
forgetting names, directions, recent events).  A 
50 percent rating will be assigned where there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of long - and short-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with 
periods of violence; spacial disorientation; neglect to 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is to be assigned 
when there is a total occupational and social impairment, 
due to such symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130 
Part 4, Diagnostic Code 9411. 

The report of a VA mental disorders examination of August 
1997 indicates that the veteran reported being depressed 
with a history of alcohol abuse (in remission) and 
described his experiences in Vietnam, including his being 
wounded, for which he was awarded a Purple Heart, along 
with some other stressful events.  He reported some 
flashbacks and dreams about Vietnam two to three times per 
month but no difficulty falling asleep.  He revealed no 
exaggerated startle response or crying spells.  He 
reported being easily angered.  He was gainfully employed 
and denied hallucinations.  There was no evidence of 
delusional thinking, and he was able to focus, sustain and 
shift attention.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of between 75-80.  
Diagnosis was history of ethanol abuse and anxiety 
disorder not otherwise specified and PTSD features.

The veteran was afforded mental disorders testing by a 
psychologist in February 2000.  He reported being married 
twice, with his current marriage of 25 years described as 
with a lot of fussing and arguing.  He reported being 
close with his sons.  He attended church but sat in the 
back and claimed to have no friends.  He had recently had 
a heart attack and reported "a great number" of other 
physical impairments.  The veteran reported sleep 
disrupted 4-5 time a month with nightmares.  The examiner 
concluded that the veteran suffered PTSD with moderate 
symptoms.  GAF was reported as 60.

The Board also notes that another VA examination report of 
February 2000 reported a GAF score of 35.  However, in the 
Diagnosis section of that same examination report the 
veteran's PTSD is expressly characterized as moderate.  
Moreover, in the summary section, the veteran was 
characterized as fully adjusted in his employment of 31 
years and the PTSD was there noted as chronic "mild to 
moderate form". 

A VA treatment note dated in March 2001 records the 
veteran's symptomatology essentially as reported above.  
There were no perceptual disturbances.  Memory and 
cognition were intact.  GAF was reported as 60.  Other 
treatment records - including those of Dr. Jernigan, which 
date from 1991 to 1999 -- offer no suggestion of any more 
severe disablement beyond that set forth above.

The Court has held that GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health- illness."  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging between 70 to 80 reflect no more than 
slight impairment.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 35 represents some 
impairment in reality testing or major impairment in 
several areas such as work, family, thinking, judgment or 
mood.  

The preponderance of the evidence demonstrates, and the 
Board finds, that the disability in question is not 
productive of more than occupational or social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, within the meaning of the cited legal authority, 
which is consistent with the assigned 30 percent 
disability evaluation.  Moreover, a more favorable/higher 
evaluation is neither demonstrated nor approximated at any 
point during the pertinent rating period.  See Fenderson.  
In reaching this conclusion, the Board has considered the 
single reported GAF score of 35 in the February 2000 VA 
examination report.  This score is entirely inconsistent 
with the narrative findings and assessment in the same 
report.  Moreover, it is inconsistent with other medical 
characterizations of the veteran's disability 
contemporaneous with that assigned score - including the 
GAF of 60 assigned in the report of psychological testing.  
Finally, it is inconsistent with all the other medical 
records and reports that describe the veteran's 
psychiatric impairment.  Consequently, the Board is 
entirely satisfied that the reported score of 35 was a 
mere typographical error rather than evidence of a more 
severe disablement.

The record does not show that the veteran has exhibited 
flattened affect.  Rather, his affect has been described 
as in full range in March 2001, and as blunted in February 
2000.  None of the medical records or reports describe 
circumstantial, circumlocutory, or stereotyped speech, or 
speech intermittently illogical, obscure, or irrelevant.  
The veteran does not exhibit difficulty in understanding 
complex commands or impairment of long - and short-term 
memory. Rather, only some slight impairment of memory was 
noted on testing.  The veteran's judgment and abstract 
thinking have not been described as impaired.  

His mood has been generally described as within normal 
limits, although anxiety and depression have been noted.  
Certainly near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively has not been described. 

Similarly, although the veteran has reported social 
isolation, except with family members, he has been married 
for many years, had worked at the same employer for many 
years, and describes his relationships with his sons as 
"good".  Thus, difficulty or inability in establishing or 
maintaining effective work and social relationships has 
not been demonstrated.

The veteran has consistently been described as 
appropriately dressed and groomed.  It is neither 
contended nor shown that the veteran neglects his personal 
appearance and hygiene, or that he has intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  Similarly, other 
symptoms that could support a higher rating - such as 
delusions or hallucinations, or suicidal ideation -- have 
not been contended nor shown.  Consequently, the Board 
concludes that the evidence does not support the 
assignment of a higher schedular rating.  

In addition, there is no competent evidence of record 
which indicates that the veteran's PTSD has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there 
has been any necessary inpatient care.  Thus, there is no 
basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  There is nothing 
in the evidence of record to indicate that the application 
of the regular schedular standards is impractical in this 
case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996). 


ORDER

Entitlement to increased evaluation for PTSD is denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

